Citation Nr: 0015202	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  93-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to the assignment of a higher rating for status 
post right knee arthroscopy with excision of medial plica, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from September to December 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for chondromalacia patella of the right knee and assigned a 
zero percent disability rating, and denied service connection 
for a right thigh disorder.  A January 1993 rating decision 
increased the rating of the right knee to 10 percent based on 
a diagnosis of minimal osteoarthritis of the knee.  In 
November 1995, the Board remanded this matter to the RO for 
further development, including conduct of VA orthopedic and 
neurological examinations.  

In December 1998, the Board denied an increased rating for 
status post right knee arthroscopy with excision of medial 
plica.  In October 1999, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), vacated and remanded that 
portion of the Board's decision that denied an increased 
rating for status post right knee arthroscopy with excision 
of medial plica.  The Court in essence held that the VA 
examinations conducted in 1996 and 1997 were inadequate for 
rating purposes.  Specifically, the Court indicated that that 
the examination reports did not contain analysis with regard 
to functional loss due to pain consistent with the provisions 
of 38 C.F.R. § 4.40 (1999).  See DeLuca v. Brown 8 Vet. App. 
202 (1995).

The veteran should have a more comprehensive VA examination 
and the examiner must describe how pain and tenderness and 
other factors limit the function of the right knee.  The 
doctors should express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the right knee is used repeatedly over a period of time.  
These determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups.  See DeLuca, at 205. 

The Court also noted that the appellant proffered a VA 
physical therapy evaluation report dated in November 1998.  
This report is not contained in the claims file.  The RO 
should obtain these records.  

Further, as noted above the veteran appealed the initial 
disability evaluation assigned when service connection was 
granted by the May 1991 rating decision.  Consequently, the 
RO should phrase this issue in the supplemental statement of 
the case (SSOC) as indicated by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).

Therefore, this case is REMANDED to the RO for the 
following:

1. The RO should contact the veteran and 
request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his right knee 
disability.  The list should include the 
names of all VA medical facilities where 
he has received treatment including the 
November 1998 physical therapy 
evaluation.  After obtaining the 
appropriate signed authorizations for 
release of information forms from the 
veteran, if needed, the RO should contact 
each physician, hospital, or treatment 
center and request that they provide 
copies of all treatment records or 
reports pertaining to the veteran.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his 
service-connected right knee disability.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, including the ROM of 
the right knee in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain or instability.  In this regard, the 
examiner should specifically indicate 
whether there is any pain and whether 
there is likely to be additional 
impairment of the right knee caused by 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; 
(4) instability; or (5) incoordination.  
The examiner should describe whether any 
existing pain significantly limits 
functional mobility of right knee during 
flare-ups or when the right knee is 
repeatedly used.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(1999) (functional loss may be due to 
pain, supported by adequate pathology.)  
The factors upon which the opinions are 
based must be set forth in detail.  The 
report of the examination, including the 
reports of all completed tests or special 
studies, should thereafter be associated 
with the veteran's claims folder.  The 
veteran's claims folder must be made 
available to the examiner.  

3.  If the veteran's claim for an 
increased disability evaluation remains 
denied, the RO should then consider 
whether the veteran's case should be 
referred to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (1999).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a SSOC - which should phrase 
the issue involving the service-connected 
right knee disability in accordance with 
Fenderson -- and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




